Fourth Court of Appeals
                               San Antonio, Texas
                                     January 18, 2018

                                   No. 04-16-00768-CV

                   Jana Lee FLANAGAN and Lucas Matthew Flanagan,
                                   Appellants

                                            v.

RBD SAN ANTONIO L.P., Davidson Hotel Company, LLC and G4S Secure Solutions (USA),
                                     Inc.,
                                 Appellees

                From the 224th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2016-CI-18601
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Patricia O. Alvarez, Justice

     The panel has considered the appellants’ motion for rehearing, and the motion is
DENIED.

                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court